DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8:  It is unclear how the flanges can be located between the grooves.  Does this mean the grooves face themselves, inwardly?  Does this mean the flanges are between two longitudinally spaced grooves?

Regarding claims 18-20:  It appears a method of assembly is being claimed within a product claim.  The preamble indicates a building formwork, however the limitations are directed towards steps to assemble the components.  The claim needs to be either 

Claim 12 recites the limitation "the outermost web(s)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naito (US Patent No 4,104,837).

Referring to claim 1:  Naito teaches a building formwork component configured to provide a mould into which cementitious material is to be poured, the building formwork component comprising first and second spaced sidewalls (items 11 and 12) having one or more webs (item 16) extending therebetween, each of the first and second sidewalls having opposing edges, a first flange (item 13) extending inwardly along one of the edges to define an associated ramp surface and a second flange (item 13) extending inwardly along another one of the edges to also define an associated ramp surface, and a first groove (item 14) extending along another 

Referring to claim 2:  Naito teaches all the limitations of claim 1 as noted above.  Additionally, Naito teaches an inner surface, opposing the outer surface, of each flange forms an acute angle with the sidewall (figure 2).

Referring to claim 3:  Naito teaches all the limitations of claim 1 as noted above.  Additionally, Naito teaches the sidewalls are arranged symmetrically such that the flanges are located in a first end region of the component and the grooves are located in an opposing second end region of the component (figure 2).

Referring to claim 5:  Naito teaches all the limitations of claim 1 as noted above.  Additionally, Naito teaches at least one of the one or more webs extends between the sidewalls in proximity to the flanges, to inhibit movement of the sidewalls adjacent to the flanges during coupling (figure 2).

Referring to claim 6:  Naito teaches all the limitations of claim 5 as noted above.  Additionally, Naito teaches when the component is coupled to a like component, the grooves of the component are located between the respective flanges of the like component (figure 2).

Referring to claim 7:  Naito teaches all the limitations of claim 1 as noted above.  Additionally, Naito teaches at least one of the one or more webs extends between the sidewalls in proximity to the grooves, to inhibit movement of the sidewalls adjacent to the grooves during coupling (figure 2).

Referring to claim 9:  Naito teaches all the limitations of claim 1 as noted above.  Additionally, Naito teaches when the component is coupled to a like component, the flanges of the component are located between the grooves of the like component (figure 2).

Referring to claim 10:  Naito teaches all the limitations of claim 1 as noted above.  Additionally, Naito teaches each groove is formed so as to correspond to a respective flange of a like component, whereby the flange may be closely received in the groove when the component is coupled to a like component (end of item 13 abuts inside of 14 and prevents pulling apart).

Referring to claim 11: Naito teaches all the limitations of claim 1 as noted above.  Additionally, Naito teaches when coupled to a like component, each sidewall forms a generally flush surface with the corresponding sidewall of the like component (figure 2).

Referring to claim 12:  Naito teaches all the limitations of claim 1 as noted above.  Additionally, Naito teaches the one or more webs are arranged such that when the component is coupled to one or more like components, there is a gap between the outermost web(s) of the component and the outermost web(s) of the like component (figure 2).

Referring to claim 13:  Naito teaches all the limitations of claim 1.  Additionally, Naito teaches the components of claim 1 configured to be coupled to one another (figure 2).

Referring to claim 16:  Naito teaches all the limitations of claim 1 as noted above.  Additionally, Naito teaches the component is configured such that, as a result of said relative movement of the component and like component towards each other, each edge along which a groove extends traverses the ramp surface associated with a respective flange, causing at least one of the sidewalls to flex, until the flange snap engages into the groove (figure 4 to figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito.

Referring to claim 4:  Naito teaches all the limitations of claim 1 as noted above.  Naito does not specifically teach the sidewalls are arranged asymmetrically, such that one flange and one groove is located in each of a first end region and an opposing second end region of the component.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sidewalls asymmetrical, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Having asymmetrical sidewalls allows for only one direction of assembly which would make proper assembly easier.

Referring to claim 15:  Naito teaches all the limitations of claim 1 as noted above.  Naito does not specifically teach the associated ramp surface of each flange is configured for snap engagement in a respective one of the grooves.  However, it would have been obvious to one of ordinary skill in the art to recognize that snapping the flange of Naito into the groove would provide a positive acknowledgement that the device is connected together.  Snap engagement is well known in the art to give an audio or physical indication that two elements are securely connected.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Carlisle (US PGPub NO 2008/0245013).

Referring to claim 14:  Naito teaches all the limitations of claim 13 as noted above.  Additionally, Naito teaches a cementitious material located in the spaces formed between the sidewalls and one or more webs of the components (col 5, lines 35-36). Naito does not teach reinforcing arranged to span the coupled components and arranged with respect to one or more apertures in the components.  However, Carlisle teaches reinforcing arranged to span the coupled components and arranged with respect to one or more apertures in the components (item 150).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Naito with the reinforcement taught by Carlisle in order to provide strength across a whole wall.  It is well known in the art to provide reinforcement in cementitious walls to provide strength that is not provided by the cementitious material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,907,348. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader and therefore requires fewer limitations.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as remediation of the double patenting rejection.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach the second web specifically.  It would not have been obvious to one of ordinary skill to modify Naito to have a second web as claimed because it would defeat the functionality of Naito.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635